391 F.2d 930
UNITED STATES of America, Appellee,v.Gerald Ronald GUTHRIE, Appellant.UNITED STATES of America, Appellee,v.Albert Otis HADEN, Appellant.
No. 11360.
No. 11368.
United States Court of Appeals Fourth Circuit.
Argued November 6, 1967.
Decided March 4, 1968.
Certiorari Denied June 17, 1968.

See 88 S. Ct. 2284.
Appeals from the United States District Court for the Western District of North Carolina, at Charlotte; Wilson Warlick, Judge.
Nelson M. Casstevens, Jr., Yadkinville, N. C. (A. A. Bailey, Charlotte, N. C., on brief), for appellant in No. 11,360.
Louis A. Bledsoe, Jr., Charlotte, N. C. (Court-appointed counsel) and C. Ralph Kinsey, Jr., Charlotte, N. C. (Berry & Bledsoe, Charlotte, N. C., on brief), for appellant in No. 11,368.
Wm. Medford, U. S. Atty. (William M. Styles, Asheville, N. C., on brief), for appellee.
Before SOBELOFF, BRYAN and WINTER, Circuit Judges.
SUPPLEMENTAL OPINION
PER CURIAM:


1
This case was remanded to the District Court to make inquiry into the circumstances of a certain alleged conversation between an F.B.I. agent, a government witness, and a juror during the trial. 387 F.2d 569. The District Court has now held a plenary hearing and found that the conversation was entirely innocent, unrelated to the case on trial and in no way prejudicial. We accept this finding. The appeal, having been held in abeyance, may now be disposed of. The transcript of the hearing and the District Court's findings will be filed among the papers in this court. The judgment below is


2
Affirmed.